Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Acknowledgment is made of applicant's Amendment, filed 7/22/21. The changes and remarks disclosed therein have been considered and entered. 
No claims have been added by this Amendment.
Claims 1-19 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
(in Parent Application No. 16/375,201).

Terminal Disclaimer
The terminal disclaimer filed on 7/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,867,645 has been reviewed and is accepted.

Allowable Subject Matter
Claims 1-19 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance:
The above Terminal Disclaimer has overcome the remaining nonstatutory obviousness type double patenting rejection.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HN/
July 31, 2021

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824